*427The court decided that the plaintiff was entitled to recover, in an opinion 'per curiam, as follows:
For the reasons stated in the opinion in Gerlach Live Stock Company v. United States, No. 46009, 111 C. Cls. 1, and for the reasons set forth in the opinion of the *428Supreme Court in United States v. Gerlach Live Stock Company, and other cases, Nos. 4, 5, 6, 7, 8 and 9, October term, 1949, delivered June 5, 1950, judgment is hereby rendered against the defendant in favor of plaintiff in the sum ■ of $32,520.00, plus an amount for delay in payment computed at 4 per cent per annum from October 20, 1941, until paid.